                                          Case 4:18-cv-05530-HSG Document 43 Filed 04/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THOMAS L. RUTLEDGE,                               Case No. 18-cv-05530-HSG
                                   8                    Plaintiff,                         ORDER GRANTING EXTENSION OF
                                                                                           TIME TO FILE OPPOSITION TO
                                   9             v.                                        SUMMARY JUDGMENT MOTION
                                  10     P. LAM,                                           Re: Dkt. No. 42
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, plaintiff’s request for an extension of time to file his opposition

                                  14   to the summary judgment motion is GRANTED. Dkt. No. 42. By May 22, 2020, plaintiff shall

                                  15   file his opposition to defendant’s summary judgment motion. The reply brief shall be filed no later

                                  16   than fourteen (14) days after the date the opposition is filed. The summary judgment motion

                                  17   shall be deemed submitted as of the date the reply brief is due. No hearing will be held on the

                                  18   motion.
                                  19          This order terminates Dkt. No. 42.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 4/29/2020

                                  22                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
